DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on January 27, 2021 are entered into the file. Currently, claims 1-4, 6-7 are amended; claims 8-18 are withdrawn; resulting in claims 1-7 pending for examination.
This is a non-final office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “an uncured polymer or monomer disposed within the internal reservoir that is cured to render the polymer or monomer a solid” is indefinite. The claim limitation recites that the polymer or monomer are both uncured and cured, and therefore it is not clear which state the claimed polymer or monomer are in with respect to the claimed invention. As the claims are directed to an authentication device, for examination purposes “an uncured polymer or monomer disposed within the internal reservoir that is cured to render the polymer or monomer a solid” will be treated as a product by process limitation, wherein the final product is to the solid polymer or monomer. 
Regarding claim 1, the claims recite “an uncured polymer or monomer” and “the cured polymer or monomer solid”. It is unclear whether the uncured monomer is able to still be considered a monomer after curing, wherein such processes are generally used to create polymers from monomers. See commonly accepted definition of “monomer” at https://www.britannica.com/science/monomer (copy provided). It is not clear how the monomer can still be present after curing. 
Regarding claims 1, 2, 4, 6 and 7, the limitation reciting “the polymer or monomer” lacks sufficient antecedent basis. Independent claim 1 recites “an uncured polymer or monomer”, therefore, to any recitation to the polymer or monomer should recite “the uncured polymer or monomer” in order to maintain proper antecedent basis. 
Regarding claim 2, the limitation reciting “wherein the polymer or monomer franges with applied stress to form a cracked three dimensional identification scheme pattern in the polymer or monomer” is indefinite. It is unclear whether the pattern is 
In looking to the pre-grant publication, paragraphs [0022, 0023] the disclosure states that the frangible propagating material forms a crack or crack pattern upon an intrusion event; however paragraph [0024] states that the frangible material includes a recognizable random crack pattern used for unique identification. Paragraph [0026] discusses the authentication device, stating that the polymer may be cured to form a cracked three dimensional identification scheme, but that attempted removal of the security loop results in a change in the three dimensional identification scheme. Paragraph [0058] states that if the frangible film is stable, then cracking is an indication of attempted intrusion, but if the film cracks on cure, then a unique pattern is formed. Paragraphs [0061-0062]) discuss cracks as being undetectable by human eye but may act as waveguides for fluorescence emission that become visible upon inspection and that the failure mode of the film provides cracks. Lastly, paragraph [0100] states that auto-franging of the acrylate creates a unique three dimensional chaotic crack pattern that is a unique ID for authentication. 
From the specification, there are two different crack patterns that are being referenced, one that may form upon curing (applied stress) of the frangible polymer and one that forms upon attempted tampering (applied stress). It is unclear which one is being claimed by the limitation of claim 2. 
Regarding claim 4, the limitation “wherein removal of the at least one end of the security loop disposed within the polymer or monomer will change the three dimensional 
Claims 3 and 5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in light of their dependency from the rejected claims above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero et al. (US 8,186,731). 
Regarding claims 1 and 7, Romero et al. teaches a tamper indicating seal (authentication device) comprising a body (102; frame) having a recess (internal reservoir) disposed within the body (102; frame), wherein a plug (104; solid polymer or 
The limitation “an uncured polymer or monomer disposed within the internal reservoir that is cured…” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Romero et al. discloses the structure of claim 1 as described above.
Regarding claim 2, Romero et al. teaches all the limitations of claim 1 above.
The limitation “wherein the polymer or monomer franges with applied stress to form a cracked three dimensional identification scheme pattern in the polymer or monomer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless 
Regarding claim 3, the limitation “wherein light applied to the authentication device is distorted in a unique fashion by the cracked three dimensional scheme” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming and/or using the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Romero et al. discloses the structure of the claimed invention as described in the rejection of claim 1 above.
Regarding claim 5, 
Regarding claim 6, Romero et al. teaches all the limitations of claim 1 above, and further teaches that the plug (14; solid polymer or monomer) comprise anti-counterfeiting features such as particulates of metallic or oxide added at the time of mixing, pressing, firing, molding or casting to form a unique pattern visible from the top surface of the plug (14; solid polymer or monomer)(col. 3 Ln. 20-45). 

Response to Arguments
Response-Drawings
The previous objections to the drawing as failing to comply with 37 CFR 1.84(p)(5) are overcome by Applicants amendments to the drawings and the specification in the response filed 01/27/2021. 

Response-Specification
The previous objections to the disclosure are overcome by Applicants amendments to the disclosure in the response filed 01/27/2021.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 through 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are maintained or amended in light of the Applicants amendments to the claims in the response filed 01/27/2021. See the above rejections for further explanation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785